Citation Nr: 1820519	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  00-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for tinea versicolor.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastritis.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to a disability rating in excess of 10 percent for asbestosis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and adjustment disorder.



REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2000, January 2009, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

As the procedural history of this appeal is rather complicated, the Board finds a brief review to be helpful.  Turning first to the rating decisions currently on appeal, the March 2000 rating decision denied the Veteran's claims of entitlement to an increased rating for the tinea versicolor and entitlement to a TDIU.  The January 2009 rating decision denied the claim of entitlement to an increased rating for gastritis.  Finally, the August 2015 rating decision denied the claims of entitlement to increased ratings for asbestosis and the left knee disability, as well as denying the Veteran's petition to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

The Board remanded the tinea versicolor claim in December 2004.  Thereafter, the tinea versicolor claim and the claim of entitlement to a TDIU were again remanded in a March 2013 Board decision.  The claim of entitlement to an increased initial rating for gastritis was remanded in a separate March 2013 Board decision.  In February 2016, the Board remanded the claims of entitlement to increased ratings for tinea versicolor and gastritis, as well as entitlement to a TDIU.  The Board also noted that the Veteran submitted a timely notice of disagreement with the August 2015 denials of the Veteran's petition to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and increased ratings for the left knee and gastritis in September 2015, but had not been issued a Statement of the Case so he could perfect an appeal to the Board.

In the most recent remand in February 2017, the Board again remanded the claims of entitlement to increased ratings for the tinea versicolor and gastritis, and entitlement to a TDIU so as to afford the Veteran a hearing before a Veterans Law Judge of the Board, as he requested.  At that time, it was noted the Veteran had perfected his appeal to the Board concerning the issues of entitlement to a rating in excess of 10 percent for a left knee disability; entitlement to a rating in excess of 10 percent for asbestosis; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, but the RO had not certified the issues to the Board.  Since the February 2017 remand, the remaining issues have been certified to the Board and are within the Board's jurisdiction.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the transcript is associated with the claims file. 

Additionally, the issues of entitlement to service connection for a traumatic brain injury (TBI), a neck disorder, bilateral shoulders disorder, and a foot disorder were raised by the Veteran during his April 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In this decision, the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder.  However, the merits of this claim and the remaining claims of entitlement to increased ratings for the left knee, gastritis, asbestosis, and tinea versicolor, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a prior final March 2013 decision, the Board determined that service connection for an acquired psychiatric disorder, to include PTSD major depressive disorder, and adjustment disorder, was not warranted.  

2.  Evidence added to the record since the final March 2013 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The March 2013 Board decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

At his hearing in April 2017 and in the documents of record, the Veteran contends that he suffers from an acquired psychiatric disorder as a result of his military service.  

By way of history, the Board previously denied a claim of entitlement to service connection for a nervous disorder in February 1982.  In denying the claim, the Board noted the in-service finding of a passive-aggressive personality, but found no evidence of any psychiatric disorder, other than personality disorder. 

In November 1982, the RO denied reopening a claim for service connection for a nervous disorder.  The Veteran appealed that decision, and, in February 1984, the Board denied reopening the claim.  The Board noted current psychiatric treatment, but no evidence that a current disability was related to service.  

In March 2013, the Board again denied a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and adjustment disorder.  At the time of the March 2013 denial, the Board considered the available service treatment records, VA treatment records, VA examinations dated in September 2008 and February 2012, and the Veteran's statements in support of his claims, to include stressor statements regarding his claimed PTSD.  

The Board ultimately concluded that the competent and probative evidence of record did not support a diagnosis of PTSD.  Additionally, as for the remaining diagnoses of major depressive disorder and an adjustment disorder, they were neither incurred during active military service nor etiologically related to his service.  Thereafter, the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.  As such, the March 2013 Board decision is final.  38 U.S.C.A. § 7104 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (West 2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence submitted since the last final decision by the Board in March 2013, includes VA treatment records dated through June 2016 showing additional psychiatric treatment, to include the report of a June 2016 VA examination.  He also provided lay statements and testimony in support of his claim in the April 2017 hearing, to include his belief that he suffers from depression as a result of his service connected skin disability.  Finally, the Veteran submitted a private mental health evaluation dated in October 2017 stating that the diagnosed adjustment disorder is attributable to his military service.  

Based on a review of this new evidence and in light of the low standard for reopening claims, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and the appeal is granted to this extent only.


REMAND

For the reasons noted below, the Board finds that the appeal must again be remanded for further development.  The Board is cognizant of the fact that the Veteran's claims have been in adjudicative status for a number of years and has been remanded in the past, particularly the claims for an increased rating for the tinea versicolor and entitlement to a TDIU.  The Board sincerely regrets any additional delay a remand will undoubtedly cause in a final adjudication of the pending claims; however, a remand is necessary to ensure a fair adjudication of the claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Psychiatric Disorder

The Veteran is seeking entitlement to an acquired psychiatric disorder, to include as secondary to his service connected tinea versicolor.  

The Veteran last underwent a VA psychiatric examination in June 2016.  The examiner determined that the Veteran did not have any current psychiatric disorders, which is factually inconsistent with the evidence of record (VA treatment records and September 2008 VA examination) show diagnoses of major depressive disorder, adjustment disorder, and personality disorder.  

Moreover, the Veteran has now submitted a private psychiatric examination dated in October 2017 that provides diagnoses of adjustment disorder and chronic polysubstance dependence.  The October 2017 private psychiatric examination also included a conclusory nexus statement that these diagnosed disorders are as likely as not related to his military service.  The Board also notes there are no opinions of record indicating whether the Veteran's adjustment disorder may be due to aggravated by his service-connected skin disability.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Notably, the October 2017 private psychiatric examination is inadequate to the extent that the psychiatrist did not provide sufficient rationale in connection with his findings.  Further, the several VA examinations are inadequate as they do not also contain a statement as to whether a currently diagnosed psychiatric disorder may be due to aggravated by a service-connected skin disability

Therefore, on remand, the Veteran should be scheduled for a VA examination to reconcile the multiple conflicting findings in the claims file.  The VA examiner must confirm all current diagnoses of psychiatric disorders and state whether any of those disorders are related to his active service, or to any service-connected disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Asbestosis

The Veteran seeks a disability rating in excess of 10 percent for his service connected asbestosis.  

On the Veteran's VA Form 9, filed in July 2016, he indicated that it was his belief this disability has worsened in severity since he was last examined in June 2015.  The VA examiner noted a pulmonary functioning test was conducted in July 2015 and stated that the PFT results accurately represented the Veteran's current pulmonary functioning level.  However, a June 2016 addendum opinion to the June 2015 examination (which was signed by the physician in July 2015), indicated that the PFT results may not accurately reflect the Veteran's current respiratory condition as the effort to obtain these values was questionable, according to the respiratory therapist.  Therefore, due to the Veteran's own statement that his condition has worsened and an indication that the June 2015 VA examination results may not be an accurate representation of the current severity of the Veteran's disability, a new VA examination must be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Left Knee

The Veteran seeks a disability rating in excess of 10 percent for his service connected left knee disability. 

On the July 2016 VA Form 9, the Veteran also stated he believed his left knee disability worsened in severity.  To this extent, the Board notes the Veteran was last examined in June 2016, one month prior to the filing of his VA Form 9 and he did not identify any inadequacies during that examination from his perspective.  However, contemporaneously to the date of that VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

To this extent, the Board finds the June 2016 VA examination report did not include all the required testing pursuant to § 4.59 and Correia.  This examination provided ranges of motion, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  As such, a new VA examination is needed.

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In the June 2016 VA examination, the examiner noted the Veteran suffered from flare-ups of the left knee.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding range of motion during flares.  In light of Sharp, a new examination is necessary. 

Gastritis

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected gastritis.  Specifically, during the April 2017 hearing, the Veteran reported that his disability had increased in severity since the most recent examination, which was dated in April 2016.  The Veteran stated that he suffers from 4 or 5 episodes of loose bowels a day, at impact his ability to work as he must be able to quickly get to the restroom.  He further testified that his doctors keep changing his medications to try and assist with managing his symptoms.  However, it does not appear that the Veteran's reported symptomatology regarding frequent loose bowels, multiple times a day, was noted during the April 2016 examination, thereby indicating the Veteran's symptomology may have changed or worsen.  As such, a new examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Tinea Versicolor

The Veteran seeks a disability rating in excess of 30 percent for his service-connected tinea versicolor.  

In a statement included in the July 2016 VA Form 9 for left knee and asbestosis claims, the Veteran stated that it is his belief his disability has worsened since his last examination in April 2016.  Thereafter, during his April 2017 hearing, the Veteran again stated his belief that his skin disability has worsened and, more so, during the summer months when he experiences flare-ups due to the heat.  The Board notes during the April 2016 examination, the VA examiner did not provide comment on periods of flare-ups.  The June 2016 addendum also did not address this fact.  The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his tinea versicolor during flare-up in the summer months, as he competently and credibly testified that flare-ups occur at that time.  Additionally, the Veteran should be advised to report to a VA clinic during any exacerbation of skin symptoms prior to the date of his examination so it may be recorded in his treatment records. 

TDIU

As the decisions concerning the ratings for the above noted disabilities could impact the outcome of the TDIU decision, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that, where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined). 

Finally, all available VA and non-VA treatment records since June 2016 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).
                    
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from June 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of currently diagnosed psychiatric disorders.  The VA examiner should specifically note the diagnoses of adjustment disorder and polysubstance dependence as reported in the October 2017 private psychiatric evaluation.  A complete rationale for all opinions offered must be provided.  The examiner should specifically comment as to the following:

a) Reconcile the fact that the Veteran has diagnoses of several psychiatric disorders, per his claims file, with the fact that the February 2012 and June 2016 VA examiners' opinion that the Veteran did not experience any psychiatric disorders. 

b) State whether the Veteran's psychiatric disorders, if any, are at least as likely as not (50 percent or greater probability) related to his active service.  
      
(1) The examiner should specifically address the notation in the January 20, 1970, service treatment record as to black separatism and whether this incident is a stressor that is related to his current psychiatric disability currently diagnosed. 


c) Provide an opinion whether any currently diagnosed psychiatric disorder is either due to or aggravated by the service-connected tinea versicolor.  

3.  Schedule the Veteran for VA examinations to ascertain the severity and manifestations of his service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.

The examiners are instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiners should provide a fully reasoned explanation.

The examiners should report all signs and symptoms necessary for evaluating the Veteran's service-connected disabilities under the rating criteria specified for each disability below. 

a)  Asbestosis:  The Veteran's service-connected asbestosis is rated pursuant to the diagnostic criteria in Diagnostic Code 6833.  The readings for Forced Vital Capacity (FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) are the two readings required to evaluate asbestosis.  

The examiner should perform all pulmonary function testing, which must be recorded on the examination report, to include FVC and DLCO, to determiene the current level of severity the service-connected asbestosis. 

b).  Left Knee:  The Veteran's service-connected left knee disability is rated pursuant to the diagnostic criteria in Diagnostic Code 5257.   

i.  The examiner should provide the range of motion in degrees of the left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also review the June 2016 examination and report the same, if possible.  If unable to provide these retrospective range of motions, he should state why and provide a reasoned explanation for the determination.

ii.  The examiner shall inquire as to periods of flare- up, and note the frequency and duration of any such flare-ups.  
	
ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE PRIOR JUNE 2016 EXAMINATION AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

c).  Gastritis:  The Veteran's service-connected gastritis is rated pursuant to the diagnostic criteria in Diagnostic Code 7307.  

The examiner must perform an examination in accordance with the diagnostic criteria above to ascertain the current level of severity of the service-connected gastritis.  

The examiner is asked to provide specific findings as to the nature and extent of the Veteran's symptoms, as well as any nodular lesions, eroded or ulcerated areas, or hemorrhages.  If it is determined that there are not findings suggesting any of these symptoms, and that further extensive testing is not indicated, that should be set out in the examination report.  

d).  Tinea Versicolor:  The Veteran's service-connected tinea versicolor is rated pursuant to the diagnostic criteria in Diagnostic Code 7806.  Parenthetically, the Board reminds the VA examiner that this diagnostic code was revised during the appeal period on August 30, 2002.  As such, the Veteran is entitled to the version of the law most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Prior to the effective date of the new regulations, however, the Veteran's claim for a higher rating may only be evaluated under the older criteria. 38 U.S.C. § 5110 (g); VAOPGCPREC 3-2000 (April 10, 2000).  Therefore, the examiner should provide comment under both the former and current criteria for Diagnostic Code 7806.  

Further, as the evidence of record shows the Veteran also has a diagnosis of eczema, the examiner is asked to clearly delineate which symptoms are associated with the tinea versicolor, for which service connection is in effect, and which symptoms are due to the eczema.  IF IT IS NOT POSSIBLE TO DISTINGUISH THE SYMTPOMS OF THE TWO DIAGNOSED SKIN DISABILITIES, THIS MUST BE CLEARLY ARTICULATED WITH SUFFICIENT RATIONALE PROVIDED.  

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison, supra. 

If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on the Veteran's description of symptoms during a period of flare up, including the percentage of his body and exposed areas that are affected.  If the Veteran's descriptions are not consistent with the examination or the claims file and medical records, the examiner should make a note of such and provide a rationale for this observation.

The examiner should also take into consideration the Veteran's prior lay statements regarding his skin condition. 

A clear rationale for all opinions in the above requested examinations would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities alone AND in combination.  In making this determination, the person should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

6.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


